 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   M.J.V., individually and as successor-in-         No. 1:18-cv-00863-DAD-EPG
     interest to decedent SERGIO VELASCO
12   MARTINEZ, by and through his guardian
     ad litem LIDIA JACINTO,
13                                                     ORDER ADOPTING FINDINGS AND
                        Plaintiff,                     RECOMMENDATIONS AND DISMISSING
14                                                     CASE
            v.
15                                                     (Doc. No. 19)
     CITY OF AVENAL, et al.,
16
                        Defendants.
17

18

19          Minor plaintiff M.J.V., individually and as successor-in-interest to decedent Sergio

20   Velasco Martinez, by and through his guardian ad litem, Lidia Jacinto, brings this civil rights

21   action against defendants City of Avenal and Does 1 through 50 pursuant to 42 U.S.C. § 1983 and

22   state law. (Doc. No. 1.) This action stems from an incident that resulted in the death of Sergio

23   Velasco Martinez, allegedly at the hands of Avenal police officers. (Id.) The matter was referred

24   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

25          On September 25, 2019, the assigned magistrate judge issued findings and

26   recommendations, recommending that this case be dismissed without prejudice due to plaintiff’s

27   failure to prosecute. (Doc. No. 19 at 3.) The findings and recommendations were served on both

28   parties and contained notice that any objections thereto were to be filed within thirty (30) days of
                                                      1
 1   service of the order. (Id. at 3–4.) No objections have been filed, and the time in which to do so

 2   has long–since passed.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 4   court has conducted a de novo review of this matter. Having carefully reviewed the entire file,

 5   the court concludes that the findings and recommendations are supported by the record and

 6   proper analysis.

 7          Accordingly:

 8          1.      The findings and recommendations issued on September 25, 2019 (Doc. No. 19),

 9                  are adopted in full;

10          2.      This action is dismissed without prejudice due to plaintiff’s failure to prosecute

11                  this action; and

12          3.      The Clerk of the Court is directed to close this case.

13   IT IS SO ORDERED.
14
        Dated:     March 12, 2020
15                                                        UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
